DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2022 is considered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Cassell on 4/4/2022.
The application has been amended as follows: 
Specification filed on 10/1/2018
In line 8 of ¶15, “extending out of a second contact surface” is changed to “extending out of a first contact surface”.
In line 9 of ¶015, “extends out of said second contact surface” is changed to “extends out of a second contact surface”.
In line 1 of ¶0137, “a planar circular rim 45” is changed to “a planar circular rim 45 or 35 as in Fig. 4”.
In line 3 of ¶0160, “a “reference surface” 30” is changed to “a “reference surface”, a second contact surface 30”.
Allowable Subject Matter
Claims 16-35 are allowed.
As to claim 16, an assembly for forming an injection device for administering a fluid to a subject, the assembly comprising: a foot having a first surface, a body, at least one needle, a first contact surface, the body being movably mounted to the foot for allowing movement of the body from a first position in which the needle is in a retracted position not extending out of the first contact surface, to a second position in which the needle extends out of said first contact surface and extends out of a second contact surface by a predefined distance for limiting a penetration depth of the needle and the assembly further comprising a first friction means and a second friction means for creating a predefined dynamic friction force between the foot and the body when the body is moving towards the foot for maintaining contact between the first contact surface of the foot and the skin and for maintaining the skin in a stretched state after the predefined static friction force is overcome in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Hurschman (US/ 3,820,542) is the closest prior art of record. Even though Hurschman discloses an assembly for forming an injection device for administering a fluid to a subject, the assembly comprising: a foot having a first surface, a body, at least one needle, a first contact surface, the body being movably mounted to the foot for allowing movement of the body from a first position in which the needle is in a retracted position not extending out of the first contact surface to a second position in which the needle extends out of said first contact surface, and the assembly further comprising a first friction means and a second friction means for creating a predefined dynamic friction force between the foot and the body, Hurschman fails to disclose that the needle extends out of a second contact surface by a predefined distance for limiting a penetration depth of the needle and the predefined dynamic friction force when the body is moving towards the foot for maintaining contact between the first contact surface of the foot and the skin and for maintaining the skin in a stretched state after the predefined static friction force is overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remark, filed 11/29/2021, with respect to newly added limitation have been fully considered and are persuasive.  The 103 rejection of claim 16 has been withdrawn. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783

/Lauren P Farrar/Primary Examiner, Art Unit 3783